Citation Nr: 0706998	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979, and again from January 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and September 2005 
rating actions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
perfected a timely appeal of this determination to the Board.

In November 2006, the veteran, accompanied by his 
representative, testified before the undersigned Veterans Law 
Judge.  At the hearing, additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered in evaluating the veteran's claim.  


FINDINGS OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is related to active duty service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation and finds that the 
requirements of the VCAA were met in this case.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See also, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Given the 
favorable action taken below, however, the Board finds that 
no discussion of the VCAA at this point is required.

II.	Entitlement to service connection for degenerative 
disc disease of the 
lumbar spine.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection for degenerative disc disease of the 
lumbar spine.

In this case, the veteran has been diagnosed with 
degenerative disc disease of the lumbar spine. The Board will 
therefore focus on the evidence that relates to whether the 
veteran's condition was incurred in or aggravated by the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The medical evidence in this case consists of copies of the 
veteran's service medical records, private and VA treatment 
records, VA examinations dated in November 2003, and March 
2005 (with a July 2005 addendum), a January 2005 report of 
the veteran's private physician, and the veteran's testimony 
before RO in October 2004 and before the Board in November 
2006.  These records indicate that the veteran initially 
injured his back in April 1983 while carrying a teletype 
machine.  The veteran was treated with muscle relaxers and 
put on light duty for about 5 months.  The veteran testified 
that, although he did not seek treatment for his condition 
from December 1983 until recently, he has had pain in his 
back since that time.  The veteran's separation examination 
indicated a history of occasional low back pain that was 
self-resolving with rest and not considered disqualifying.  
The record also indicates that the veteran re-injured his 
back in February 2002 and again in February 2005.

In order to determine whether the veteran's back condition is 
related to his service, the veteran was afforded VA 
examinations in November 2003 and March 2005.  The record 
also contains private treatment records and an opinion of his 
private physician.  

The first VA examination was dated in November 2003.  The 
examiner indicated that the veteran's claims file was 
available and reviewed in connection with the examination.  
The veteran's medical history was noted and the veteran was 
diagnosed with muscular strain of the lumbosacral spine 
during the veteran's military career.  Regarding nexus to 
service, the examiner stated that "[t]here is no continuing 
line of evidence in [the veteran's] c-file or computer file 
that indicates that he had any continuing problems with low 
back pain  until an apparent disc herniation in the year 2002 
in February.  Thus, it is unlikely that the muscular strain 
of the lumbar spine during his military career has any 
relationship to the ongoing low back problems."  

The veteran's claims file also contains an opinion of the 
veteran's private physician dated in January 2005.  In this 
opinion, the physician noted the veteran's condition and 
indicated that the veteran had had continuous pain in his 
back for many years.  The physician also indicated that he 
examined the veteran and reviewed the veteran's medical 
records dated from 1983 in the veteran's military file and 
stated that "[a]lthough I cannot 100% conclude that his back 
pain and injury now was caused by the injury in 1983, I do 
have strong conclusion that it may be the cause of his back 
pain....It is therefore my opinion that the back injury could 
very well have been caused from the episode during his 
military service."

The veteran was examined again by VA in March 2005.  The 
examiner indicated that the veteran's claims file was 
reviewed, but indicated that a complete set of the veteran's 
service medical records was not available.  The veteran's 
medical history was again noted for the record.  After 
examination, the veteran was diagnosed with degenerative disc 
disease of the lumbar spine.  Regarding nexus to service, the 
examiner stated that he could not resolve this issue without 
resorting to speculation.  Because the examiner did not offer 
a definitive conclusion regarding nexus, the RO requested an 
additional opinion.  In July 2005, the examiner again noted 
the veteran's medical history, including his 2002 and 2005 
injuries.  The examiner then stated that [i]t is less likely 
than not that [the veteran's] current back problem, the 
herniated nucleus pilposus, HNP, is or was caused by or 
aggravated by the event for which he was seen and treated in 
the service in 1983, 18 years ago[,] which at least as likely 
as not developed as acute back pain in February 2002."  The 
examiner then made a distinction between the veteran's 
degenerative disc disease of the lumbar spine and a separate 
disability that the veteran was indicated to have, namely 
degenerative joint disease of the lumbar spine joints.  
Regarding this separate disability, the examiner stated that 
he could not resolve whether this separate disability was 
related to service without resorting to speculation.  The 
examiner also indicated, however, that the veteran's 
degenerative joint disease with osteophyte formation 
throughout the spine "is developing over a long period of 
time as likely as not could date back to the 1983 back 
strain."

Here, the Board notes that in September 2005, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine based on the January 2005 opinion of the 
veteran's private physician and also on the opinion of July 
2005 VA examiner.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
degenerative disc disease of the lumbar spine.  In this 
regard, the Board notes that the veteran is competent to 
report his experiences regarding the onset and severity of 
her symptoms.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board also notes that the veteran experienced 
back strain in service serious enough to still show symptoms 
seven or eight months later, in November and December 1983.  
While the veteran's medical records indicate that he did not 
seek treatment for this condition for years afterward, he 
testified that he nevertheless experienced pain, choosing to 
work and self-medicate rather than risk discharge for a 
medical condition.  In addition, while the VA examiners in 
this case did not find a nexus to service for this condition, 
the veteran's treating physician, in a January 2005 report, 
positively linked the veteran's in-service back injury to his 
current degenerative disc disease, and the July 2005 VA 
examiner indicated that there could be a link between the 
veteran's separate degenerative joint disease of the lumbar 
spine and his service.  In this regard, the Board notes that 
the July 2005 examiner indicated that he declined to link the 
veteran's degenerative disc disease of the lumbar spine to 
service in part due to the acute nature of the disc 
herniation in 2002, while the degenerative joint disease was 
indicated to develop over a long period of time.  While this 
may be true, it is nevertheless also true that the veteran's 
low back pain could just as easily be attributable to his 
degenerative disc disease as his degenerative joint disease, 
both being, by definition, degenerative conditions.  Here, 
the Board finds the private treating physician's opinion to 
have greater weight on these facts.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).

Based on the record as a whole, the Board finds that the 
evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.  The appeal is granted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


